Citation Nr: 0921978	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-11 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from March 1952 to March 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent clinical evidence of record demonstrates that 
bilateral knee disability, to include arthritis, was 
initially demonstrated years after service and has not been 
shown to be causally related to the Veteran's service.


CONCLUSION OF LAW

Bilateral knee disability was not incurred in, or aggravated 
by, active service, nor may such be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, prior to the initial adjudication of the 
claim, VA satisfied its duty to notify by means of an August 
2006 letter from the agency of original jurisdiction (AOJ) to 
the appellant that informed him of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence and provided him with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal in the 
event of award of the benefit sought.

With regard to the duty to assist, the claims file contains 
the private treatment records and a VA examination report.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Board has perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.

The Veteran's service treatment records are unavailable, 
having been destroyed in a fire at the National Personnel 
Records Center records center in 1973.  The Veteran was asked 
to submit copies of any of these records that he had in his 
possession.  However, he did not have any to submit.  The 
Board is mindful that, in a case such as this, where service 
treatment records are unavailable, there is a heightened 
obligation to explain our findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  While it is unfortunate that the 
Veteran's service treatment records are unavailable, the 
appeal must be decided on the evidence of record and, where 
possible, the Board's analysis has been undertaken with this 
heightened duty in mind.  

The Veteran has been afforded the opportunity for a personal 
hearing on appeal.  The record reflects that he testified at 
a Regional Office hearing in August 2007.  He had also 
requested a Travel Board hearing, for which he was scheduled 
to appear in April 2008.  However, the record reflects that 
the Veteran failed to appear at such hearing.

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.


Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in, or aggravated by, such service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

Legal Analysis

In order to establish service connection on a direct-
incurrence basis, the Veteran must provide evidence of a 
current disability, an in-service injury or disease, and a 
nexus between the current disability and the in-service 
injury or disease.  With respect to a current disability, the 
record reflects that since 1995, the Veteran has complained 
of experiencing right and/or left knee pain, which was 
diagnosed as degenerative arthritis and for which he 
underwent bilateral total knee replacement.  

In order to establish service connection on a presumptive 
basis, the Veteran's arthritis must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his period of service.  In this case, there is 
no evidence that the Veteran's bilateral knee arthritis was 
manifested to a compensable degree within one year of his 
separation from service.  In fact, the first documented 
clinical diagnosis of right knee arthritis was in 1995, which 
more than 40 years after his 1954 discharge from service.  
Likewise, the first documented clinical diagnosis of left 
knee arthritis was in 1998, which is also more than 40 years 
after his discharge from service.  Hence, the Board finds 
that the evidence of record does not establish that the 
Veteran is entitled to service connection on a presumptive 
basis for bilateral knee disability.

With respect to an in-service injury or disease, the Veteran 
contends that he injured his knees in service while serving 
as a microwave specialist at a microwave station in New 
Mexico called Alamo Lookout.  According to the Veteran, in 
order to get to the microwave station, which was located on a 
mountain, he had to climb a steep, rocky path on which he 
slipped, and fell.  (Transcript (T.) at page (pg.) 2, 3, 7.)  

However, unfortunately, there is no evidence of record that 
corroborates the Veteran's contentions.  The Board recognizes 
that the Veteran's service treatment records have been 
reported to be unavailable.  However, the Veteran was 
provided the opportunity to submit alternate forms of 
evidence to show that he injured his knees in service, but 
the record does not show that the Veteran has submitted any 
such corroborating evidence.  Moreover, during his August 
2007 RO hearing, the Veteran testified that he did not see a 
doctor in service for the knee injuries that he incurred 
after falling on the rocks.  (Transcript (T.) at page (pg.) 
7.)  Further, because the Veteran has not contended that his 
bilateral knee injury occurred during combat, the relaxed 
burden regarding an in-service incurrence of any injury is 
not applicable, and the Veteran's statements, alone, 
regarding the injury to his knees are not sufficient.  

Moreover, no competent clinical evidence of record 
establishes that the Veteran's current bilateral knee 
disability, initially demonstrated by the record years after 
service, is etiologically related to any incident of service.  
Indeed, in August 2007, a VA examiner, after an examination 
of the Veteran and a review of his claims file, opined that 
he could not resolve the issue of the etiology of the 
Veteran's present post operative degenerative joint disease 
of the knees without resorting to mere speculation.  
According to the examiner, "[t]here is no way I can make a 
definite decision in the absence of SMRs or the hiatus of 
records from 1960 to 1995."  The Board notes that statements 
like this from doctors are, for all intents and purposes, 
inconclusive as to the origin of a disability and cannot be 
employed as suggestive of a linkage between the disability 
and the Veteran's military service. See Warren v. Brown, 6 
Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 
(1993).  Opinions like this amount to "nonevidence," neither 
for nor against the claim, because service connection may not 
be based on speculation or remote possibility.  See generally 
Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty).  See also 38 C.F.R. § 3.102 (when 
considering application of the benefit- of-the-doubt 
doctrine, reasonable doubt is one within the range of 
probability, as distinguished from pure speculation or remote 
possibility).

Therefore, in the absence of any competent medical evidence 
that the Veteran's current bilateral knee disability is 
etiologically related to service and in the absence of 
demonstration of continuity of symptomatology, the Board 
finds that the Veteran's initial demonstration of bilateral 
knee disability in 1995, years after his discharge from 
service, to be too remote from service to be reasonably 
related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  The Board also has a duty to assess 
the credibility and weight given to evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Although the Veteran 
asserts that his current bilateral knee disability is related 
to service, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
He is competent to give evidence about what he experienced; 
for example, he is competent to report that he has 
experienced knee pain since service.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  The Board acknowledges that 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  However, such lack of contemporaneous 
evidence is for consideration in determining credibility.  In 
this regard, the Board again notes that the record is devoid 
of objective evidence of knee disability until 1995 decades 
after service.  As such, the Board finds that any assertions 
by the Veteran as to continuity of symptomatology of 
bilateral knee disability since service to be less than 
credible.

Therefore, in the absence of any documented competent medical 
evidence that demonstrates that the Veteran's bilateral knee 
disability is related to any incident of service and in the 
absence of demonstration of continuity of symptomatology of 
his bilateral knee disability since service, the Board finds 
that the negative evidence of record, including the August 
2007 VA opinion, is of greater probative value than the 
Veteran's statements in support of his claim.  As a result, 
the Board finds that the Veteran is not entitled to a grant 
of service connection on a nonpresumptive direct-incurrence 
basis for his current bilateral knee disability.

The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for bilateral knee disability and the 
claim must be denied.


ORDER

Entitlement to service connection for bilateral knee 
disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


